 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor(s)
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10   In re:                                       )   Chapter 13
                                                  )   Case No. 18-52601 MEH
11   MIROYAN, MICHAEL HAROUTUN                    )
                                                  )   TRUSTEE’S OBJECTION TO
12                                                )   CONFIRMATION WITH CERTIFICATE OF
                                                  )   SERVICE
13                                                )
                                                  )   341 Meeting Date and Time: January 7, 2019 @
14                                                )   10:30 AM
                                                  )   Initial Confirmation Date and Time: January 25,
15                                                )   2019 @ 9:55 AM
                                                  )   Place: 280 S 1st Street #3070
16                                                )            San Jose, CA 95113
                                                  )
17                     Debtor(s)                  )   Judge: M. Elaine Hammond
18
19   Devin Derham-Burk, Trustee in the above matter, objects to the Confirmation of this Plan for the
20   following reasons:
21
22       1. The Debtor is ineligible for Chapter 13 relief, as his scheduled debts exceeds the secured
23            limits of 11 U.S.C. §109(e).

24
25       2. The Trustee requests a copy of the 2017 Federal Tax Return for “Hawaiian Riverband

26            LLC”. Until the Debtor provides the requested information, the Trustee is unable to

27
28
                                                                        Trustee's Obj to Confirmation 18-52601 MEH

                                                      1
 1          perform her duties under 11 U.S.C. §1302(b)(1) (incorporating 11 U.S.C. §704(a)(4)) and
 2          is unable to recommend confirmation.
 3
 4      3. The Debtor has not provided the Trustee with pay advices required by General Order 32
 5          and/or with federal and state income tax returns (and W-2’s if applicable) required to be
 6          filed for the most recent tax year ending before the commencement of the case. Because
 7          these documents have not been provided, the Trustee cannot perform the analysis needed
 8          in order to determine whether the tests for confirmation in 11 U.S.C. §1325 (a) and (b)
 9          are met. Until these documents are provided, the case will not be analyzed.
10
11
12   Dated: January 3, 2019                              /S/ Devin Derham-Burk
                                                         ____________________________________
13                                                       Chapter 13 Trustee
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       Trustee's Obj to Confirmation 18-52601 MEH

                                                     2
 1                             CERTIFICATE OF SERVICE BY MAIL
 2
 3          I declare that I am over the age of 18 years, not a party to the within case; my business
 4   address is 983 University Ave. C-100, Los Gatos, California 95032. I served a copy of the within
 5   Trustee’s Objection to Confirmation by placing same in an envelope in the U.S. Mail at Los Gatos,
 6   California on January 3, 2019.
 7          Said envelopes were addressed as follows:
 8
 9           Michael Haroutun Miroyan                          Law Office of Eddy Hsu
                   P O Box 3181                                1900 S Norfolk St #350
10              Saratoga, CA 95070                              San Mateo, CA 94403
11
12
13
14
                                                 /S/ Mary Lou Amaral
15                                               Office of Devin Derham-Burk, Trustee
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       Trustee's Obj to Confirmation 18-52601 MEH

                                                     3
